Title: Thomas Jefferson to William Lambert, 28 May 1809
From: Jefferson, Thomas
To: Lambert, William


          Sir  Monticello May 28. 09.
          Your favor of March 14. was recieved in due time. the apology for so late an acknolegement of it must be the multiplied occupations of my new situation after so long an absence from it. truth requires me to add also that after being so long chained to the writing table, I go to it with reluctance, and listen with partiality to every call from any other quarter. I have not however been the less sensible of the kind sentiments expressed in your letter nor the less thankful for them. indeed I owe infinite acknolegements to the republican portion of my fellow citizens for the indulgence with which they have viewed my proceedings generally. in the transaction of their affairs I never felt an interested motive. the large share I have enjoyed, & still enjoy, of anti-republican hatred & calumny, gives me the satisfaction of supposing that I have been some obstacle to antirepublican designs; and if truth should find it’s way into history the object of their falsehoods & calumnies will render them honorable to me. with sincere wishes for your welfare & happiness I tender you the assurances of my esteem & respect. 
          
            Th:
            Jefferson
        